Judgment modified by reducing it in the sum of $1,142.49, and as so modified unanimously affirmed, with costs to appellants. Appellants are entitled to credit for (1) the cost of strengthening the joists under the partitions and where new loads occurred, in the sum of $832.49; (2) the cost of stucco wash on the exterior of the building, in the sum of $175; (3) the item allowed to respondent as an extra for the stucco wash on the exterior of the building, hereby disallowed, $135. Present — Lazansky, P. J., Rich, Young, Hagarty and Seudder, JJ.-.